Citation Nr: 1630807	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  12-05 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disability.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability.

4.  Entitlement to service connection for a left knee disability, to include as secondary to a right knee disability.

5.  Entitlement to service connection for a right knee disability.

6.  Entitlement to service connection for a low back disability, to include as secondary to left and right knee disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service in the Army from August 6, 1980, to August 5, 1983.  He had additional service in the Army from August 6, 1983, to April 15, 1987, but that service is considered dishonorable.

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and September 2003 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The issues of entitlement to service connection for disabilities of the left knee, right knee, and back are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 2003 rating decision found that new and material evidence had not been received to reopen the claims for service connection for left and right knee disabilities and denied service connection for a low back disability.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal.

2.  The evidence received since the September 2003 denial relates to unestablished facts necessary to substantiate the claims for service connection for left and right knee disabilities and a low back disability, and raises a reasonable possibility of substantiating the claims.  


CONCLUSIONS OF LAW

1.  The September 2003 rating decision that found that new and material evidence had not been received to reopen the claims for service connection for left and right knee disabilities and denied service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the previously denied claims for service connection for left and right knee disabilities and a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a final decision issued by the agency of original jurisdiction may not thereafter be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c), (d) (West 2014).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

"New evidence" is evidence that has not previously been reviewed by VA adjudicators.  "Material evidence" is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

In determining whether evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  Hickson v. West, 12 Vet. App. 247 (1999).

The claims for service connection for left and right knee disabilities were originally denied in a December 1989 rating decision.  Service connection for a left knee disability was denied because there was no evidence of a disability in service, a current disability, or a link between any current disability and service.  Service connection for a right knee disability was denied because while there was evidence of an injury in service, there was no evidence of a chronic disability in service and no evidence of a current disability or a link between any current disability and service.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal.  There is also no indication that new and material evidence was received within the one year following that decision that would have been pertinent to the issues on appeal.  38 C.F.R. § 3.156(b) (2015).  Thus, the decision became final.  

The Veteran attempted to reopen his claims several times.  Most recently, a September 2003 rating decision found that new and material evidence had not been received to reopen the claims for service connection for left and right knee disabilities.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal.  There is also no indication that new and material evidence was received within the one year following that decision that would have been pertinent to the issue on appeal.  38 C.F.R. § 3.156(b).  Thus, that decision became final.  

The pertinent evidence received since the September 2003 denial includes the Veteran's March 2012 VA Form 9 on which he reported having had problems with both knees since service, VA x-rays showing degenerative joint disease of both knees, and a July 2012 VA orthopedic consult note showing that an MRI revealed an old fracture of the tibial plateau of the left knee and that the Veteran could have sustained a tibial plateau fracture of the left knee during a motor vehicle accident in service in the 1980s that was not seen at that time.  

Presuming the credibility of the evidence, the record now indicates that the Veteran has disabilities of the left and right knees that may have had their onset in service.  The evidence is new, not cumulative, and relates to unestablished facts necessary to substantiate the claims.  Thus, as new and material evidence has been received, the claims for service connection for left and right knee disabilities are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

The claim for service connection for a low back disability was originally denied in the September 2003 rating decision.  The claim was denied because there was no evidence of a chronic disability in service, no evidence of a current disability, and no evidence of a link between any current disability and service or a service-connected disability.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal.  There is also no indication that new and material evidence was received within the one year following that decision that would have been pertinent to the issue on appeal.  38 C.F.R. § 3.156(b).  Thus, the decision became final.  

The pertinent evidence received since the September 2003 denial includes the Veteran's assertion that his low back disability is secondary to his knee disabilities and March 2012 VA x-rays showing mild levoscoliosis of the lumbar spine.  

Presuming the credibility of the evidence, the record now indicates that the Veteran has a low back disability that may have been caused or aggravated by the left and right knee disabilities.  The evidence is new, not cumulative, and relates to an unestablished fact necessary to substantiate the claim.  Thus, as new and material evidence has been received, the claim for service connection for a low back disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim for service connection for a left knee disability is reopened.  To that extent only, the appeal is granted.

New and material evidence having been received, the claim for service connection for a right knee disability is reopened.  To that extent only, the appeal is granted.

New and material evidence having been received, the claim for service connection for a low back disability is reopened.  To that extent only, the appeal is granted.


REMAND

The Veteran asserts that his left and right knee disabilities are related to service.  He also asserts that his left knee disability is secondary to his right knee disability.

Service treatment records show that the Veteran hit his left leg on the hood release during a motor vehicle accident in February 1982.  X-rays of the left knee were ordered but they revealed no significant abnormalities.  In January 1983, he injured the right tibia when he fell off of a Water Buffalo.  Although during a period of service that is considered dishonorable, treatment records from August 1983 to April 1987 show intermittent complaints of painful knees.  

On a March 2012 VA Form 9, the Veteran reported having had problems with both knees since service.  VA x-rays show degenerative joint disease of both knees.  A July 2012 VA orthopedic consult note shows that an MRI revealed an old fracture of the tibial plateau of the left knee and that the Veteran could have sustained a tibial plateau fracture of the left knee during a motor vehicle accident in service in the 1980s that was not seen at that time.  

Given the above, the evidence indicates that the Veteran's left and right knee disabilities may have had their onset in service.  Thus, he should be afforded a VA examination to obtain an opinion on the matter.

Prior to the examination, any outstanding medical records should be obtained.  The record contains VA treatment notes through April 2012.  Thus, any treatment notes since that time should be obtained.

The Veteran also asserts that he has a low back disability as secondary to his knee disabilities.  As the remand of the knee claims could affect the claim for a low back disability, the Board finds that the claims are inextricably intertwined and a Board decision on the back claim at this time would be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment notes since April 2012.

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of his left and right knee disabilities.  The examiner should review the claims folder and note that review in the report.  All indicated tests and studies should be conducted.  The examiner should discuss the service treatment records showing that the Veteran hit his left leg on the hood release during a motor vehicle accident in February 1982 and injured the right tibia when he fell off of a Water Buffalo in January 1983.  The examiner should discuss the July 2012 VA orthopedic consult note showing that an MRI revealed an old fracture of the tibial plateau of the left knee and that the Veteran could have sustained a tibial plateau fracture of the left knee during a motor vehicle accident in service in the 1980s that was not seen at that time.  The examiner should also discuss the Veteran's lay statements regarding the history and chronicity of symptomatology.  The examiner should provide a complete rationale for all conclusions.  The examiner should address the following.

(a)  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left and right knee disabilities had their onset during active service from August 6, 1980, to August 5, 1983 (service from August 6, 1983, to April 15, 1987, is dishonorable), or within one year thereafter, or are causally related to such service.  

(b)  If the examiner finds that one of the Veteran's knee disabilities had its onset in or is related to active service, then the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the other knee disability was caused or aggravated by that knee disability.  

(c)  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back disability was caused or aggravated by his knee disabilities.  

3.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


